 1

 2

 3
                                   UNITED STATES DISTRICT COURT
 4
                                 EASTERN DISTRICT OF CALIFORNIA
 5

 6
      ESBEYDE ESPINOZA TAMAYO,                          No. 1:19-cv-00317-GSA
 7
                         Petitioner,
 8
             v.                                         ORDER DIRECTING PLAINTIFF TO
 9                                                      CONSENT TO OR DECLINE FROM
      NANCY A. BERRYHILL, Acting                        MAGISTRATE JURISDICTION
10    Commissioner of Social Security,

11
                         Respondent.                    (Doc. 6)
12

13
            On March 8, 2019, Plaintiff Esbeyde Espinoza Tamayo filed a complaint seeking review
14
     of Defendant’s denial of Plaintiff’s application for disability benefits. Doc. 1. On March 11,
15
     2019, the Court issued a scheduling order (Doc. 6-1), which, among other things, directed
16
     Plaintiff to file a notice of consent to or decline from U.S. Magistrate Judge jurisdiction (Doc. 6-
17
     2) within twenty days of filing the complaint. Doc. 6-1 at ¶ 1. Although more than twenty days
18
     have passed since the complaint was filed, Plaintiff has not filed the consent/decline form.
19
            Accordingly, Plaintiff is hereby DIRECTED to file the notice of consent or decline to U.S.
20
     Magistrate Judge jurisdiction (Doc. 6-2) within ten days of this order.
21

22

23   IT IS SO ORDERED.
24      Dated:     May 6, 2019                              /s/ Gary S. Austin
25                                                    UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                        1
